Citation Nr: 0517228	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-07 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Whether new and material evidence has been received which 
is sufficient to reopen the veteran's previously denied claim 
of entitlement to service connection for bilateral defective 
vision.  

5.  Whether new and material evidence has been received which 
is sufficient to reopen the veteran's previously denied claim 
of entitlement to service connection for a heart condition.  

6.  Entitlement to service connection for a back condition, 
claimed as secondary to service-connected malaria.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).   

Procedural History

The veteran served on active duty from July 1942 until 
November 1945.  

In a January 1946 VA rating decision, the veteran was granted 
entitlement to service connection of malaria.  A 
noncomepensable disability rating was assigned.  Service 
connection was denied for bilateral defective vision.  

In June 1967 the veteran filed a claim of entitlement to 
service connection for a heart disability.  An August 1967 
rating decision denied the veteran's claim.  

In February 2001, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
tinnitus and a low back condition.  The veteran was also 
seeking entitlement to service connection of PTSD.  He 
requested to reopen the previously denied claims of service 
connection of a heart condition and a visual disability.  The 
July 2002 rating decision denied all of the veteran's claims.  
The veteran disagreed with the July 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in March 2003.

In April 2005, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  At 
that time, the veteran submitted additional evidence directly 
to the Board, along with a waiver of consideration of that 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2004).  

For good cause shown, namely the veteran's advancing age, his 
motion for advancement on the Board's docket was granted.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).

The issue of service connection for a back condition, claimed 
as secondary to service-connected malaria, is addressed in 
the REMAND section of this decision.  The issue is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
by him is required.

Issues not on appeal 

In its November 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for loss 
of sense of smell.  The veteran did not disagree with that 
decision and accordingly the matter did not achieve appellate 
status.  That decision is now final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2004). 

Additionally, the Board notes that in its May 18, 2001 letter 
to the veteran, the RO indicated that it was considering the 
veteran's claim of entitlement to an increased rating for 
service-connected malaria.  There is no indication that the 
RO ever adjudicated this claim.  That matter is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show that the veteran's hearing loss and tinnitus 
are related to his military service.  

2.  Service connection for bilateral defective vision was 
denied in a January 1946 VA decision.  

3.  Since the January 1946 decision, evidence so significant 
that it must be considered in order to fairly decide the 
veteran's claim has not been submitted.  

4.  Service for a heart disability was denied in an August 
1967 VA decision.  

5.  Since the August 1967 decision, evidence so significant 
that it must be considered in order to fairly decide the 
veteran's claim has not been submitted.

6.   The veteran has not been diagnosed with PTSD.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The January 1946 RO decision denying the veteran's claim 
of entitlement to service connection for bilateral defective 
vision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

3.  Since the January 1946 RO decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for a visual disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

4.  The August 1967 RO decision denying the veteran's claim 
of entitlement to service connection for heart disease is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

5.  Since the August 1967 RO decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for a heart condition is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

6.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
hearing loss and tinnitus.  He is also seeking to reopen 
previously denied claims of entitlement to service connection 
for a heart condition and bilateral defective vision.  The 
veteran is also seeking entitlement to service connection of 
PTSD.  As discussed elsewhere in this decision, the issue of 
the veteran's entitlement to service connection for a back 
disability will be addressed in the remand section below.     

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence which are only 
partly applicable here, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the February 
2003 SOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in May 
2001 which were specifically intended to address the 
requirements of the VCAA.  The May 2001 letters from the RO 
explained in detail the evidence needed to substantiate his 
claims, specifically with respect to his request to reopen 
his previously denied claims that new and material evidence 
was required and that new and material evidence must be 
"evidence that has not previously been submitted; and bears 
directly and substantially upon the issue for consideration; 
and is neither cumulative nor redundant; and is so 
significant that by itself or in connection with evidence 
previously assembled that it must be considered in order to 
fairly decide the merits of the claim."  Moreover, the May 
2001 letter directed towards the veteran's initial claims of 
entitlement to hearing loss, tinnitus, PTSD and a back injury 
claimed as secondary to service-connected malaria indicated 
that a successful claim would require evidence of "in-
service occurrence or aggravation of a disease or injury... a 
current disability...that the disability...may be associated with 
the claimant's active military service."  Thus, this letter, 
along with the July 2003 SOC and the October 2003 SSOC 
directed to the veteran's hearing loss and tinnitus claims 
only, not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case and what 
evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2001 letters, the veteran was informed that "VA will...obtain 
evidence held by VA and any other Federal government 
agency."  The letter further advised that VA would make 
efforts get private medical records and other properly 
identified sources of additional information.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its May 2001 letters that he 
was responsible to provide a release for any and all private 
medical records, information about dates and locations of any 
VA treatment, and names and complete addresses for any other 
sources of evidence.  Moreover, the veteran was specifically 
advised that one of his private treating hospitals charges 
for records and that VA is not authorized to pay for such 
charges.  Therefore, the veteran was directed that he would 
have to provide those records himself.  

The May 2001 letters from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include filling out a release for 
private medical records and providing information to the RO 
so that all-relevant evidence could be obtained.  [See the 
May 2001 letters, pages 1, 2.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2001 letters advised the veteran 
that VA would consider all information of record relating to 
his claim.  Further, the letter directed the veteran to 
submit any evidence relating to RO directly.  Moreover, the 
February 2003 SOC also provided the veteran with specific 
notice of the need to submit or identify to VA any evidence 
in his possession.  This complies with the requirements of 
38 C.F.R. § 3.159(b) in that the veteran was informed the he 
could submit or identify evidence other than what was 
specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the February 2003 SOC expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the RO in February 2003 and with respect 
to the veteran's claims of entitlement to service connection 
of hearing loss and tinnitus in October 2003, prior to the 
expiration of the one-year period following the February 2003 
completion of VCAA notice, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the VA from making a decision 
on a claim before the expiration of the one-year period 
referred to in that subsection.  In this case, the notice 
sent to the veteran expressly notified him that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Additionally, the 
Board notes that throughout the course of this appeal, the 
veteran has submitted numerous statements in support of his 
claim as well as identifying private medical records which 
have been added to his VA claims folder.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for a resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, private treatment records, 
July 2001 VA Compensation and Pension (C&P) mental status 
examination and October 2003 VA audiology examination.  

The Board observes that VA's duty to assist does not attach 
until a previously-denied claim has been reopened.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran presented sworn testimony before the undersigned at a 
personal hearing at the RO in April 2005.  See 38 C.F.R. 
§ 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to these four issues.

Pertinent Laws and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including sensorineural 
hearing loss and cardiovascular disease, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additional law and regulations will be set forth where 
appropriate below.

1. & 2.  Entitlement to service connection of hearing loss 
and tinnitus.  

Pertinent law and regulations

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2004). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual Background

The veteran served on active duty from July 1942 until 
November 1945.  According to service records, his specialty 
was automatic rifleman.  He served in combat on Guadalcanal 
and Okinawa.  

Service medical records document numerous attacks of malaria.  
These records document the veteran's treatment for malaria on 
numerous occasions during service, including in April 1943, 
May 1943, June 1943, October 1943 and August 1943, October 
1943 and June 1944.  In February 1945 the veteran was 
determined to be qualified for duty "in other than [a] 
malarial area."   
  
The veteran's service medical records do not indicate that 
the veteran complained of or was treated for hearing loss, 
tinnitus or any other sort of ear disease.  The veteran's 
November 1945 separation examination indicates a 15/15 result 
for whispered voice and spoken voice.  

There are no pertinent records until nearly sixty years after 
the veteran's separation from service.  

In June 2003, the veteran was accorded a VA compensation and 
pension (C & P) examination.  Puretone thresholds obtained at 
that time were as follows:  

Hertz (Hz)	500	1000	2000	3000	4000 	Avg.
Left		25	35	50	45	60	48
Right		25 	40	55	55	70	55

Maryland CNC scores at that time were 74 percent for the 
right ear and 74 percent for the left ear.    

The veteran's history of malaria treatment was noted, along 
with the veteran's report of hearing loss at the time of 
active malaria treatment.  The veteran went on to state that 
his hearing returned after the completion of the malaria 
treatment.  Additionally, the examiner indicated that the 
veteran reported that he had received no treatment for 
hearing loss since leaving service.  Some occupational and 
recreational noise exposure after service was noted.  
Bilateral sensorineural hearing loss and tinnitus were 
diagnosed.  

The examiner further concluded that there was no evidence of 
record to link the veteran's hearing loss or tinnitus to 
service and that therefore hearing loss and tinnitus are not 
as least as likely as not related to service.  

In April 2005, the veteran testified that he was exposed to 
hazardous noise during service.  He also testified that he 
believed that if his hearing loss and tinnitus were not 
related to hazardous noise exposure then the conditions were 
caused by quinine treatment of his malaria.    

Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  He contends that 
hazardous noise exposure during service caused current 
hearing loss and tinnitus.  In the alternative, he contends 
that hearing loss and tinnitus were incurred due to treatment 
for malaria in service.  These contentions will be discussed 
in turn.  

The noise exposure contention

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

Concerning element (1) current disability, the June 2003 VA 
examination diagnosed hearing loss and tinnitus.  Element (1) 
therefore has been met.  

Turning to element (2) in-service (or, in the case of hearing 
loss, presumptive period) incurrence of disease or injury, 
the Board will address incurrence of disease or injury 
separately.  With respect to disease, there is no indication 
of any hearing-related complaints in the veteran's service 
medical records or during the one year following his 
separation from service, or for that matter for many decades 
after service.  With respect to in-service injury, however, 
acoustic trauma is confirmed by the veteran's military 
specialty, automatic rifleman, and his status as a combat 
veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Hickson element (2), in-service incurrence of injury, is 
therefore satisfied.  

Moving to element (3), medical nexus, there is of record only 
one competent and probative medical nexus opinion, that of 
the June 2003 VA examiner.  In it, the examiner concludes 
that although the veteran was exposed to hazardous noise 
during service and has current diagnoses of bilateral hearing 
loss and tinnitus, the evidence does not support a finding of 
relationship between the conditions of the veteran's service 
and his current disabilities.  In so concluding, the examiner 
noted that the veteran received no treatment for those 
conditions in service and had not at any time in the sixty 
years since his separation from service sought corrective 
devices or any other care for his hearing loss and tinnitus.  
In essence, the examiner appears to conclude that the recent 
incurrence of hearing loss and tinnitus is too remote in time 
from service (a matter of some six decades) to reasonably 
draw any connection. 

The only evidence seeking to provide a link between the 
veteran's hearing loss and tinnitus emanates from the veteran 
himself.  The Board notes that the evidence of record 
indicates that the veteran was employed as a pharmacist's 
aide at a hospital.  However, there is no indication that any 
such training would have or did include audiology.  To the 
extent that the veteran has testified and presented 
statements indicating that his hearing loss is related to 
hazardous noise exposure in service, such is not sufficient 
to balance the findings of the credentialed audiologist.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data]

The malaria contention

The veteran is contending in the alternative that his 
bilateral hearing loss and tinnitus were caused by treatment 
for malaria in service.  Specifically, he has contended that 
he experienced hearing problems in connection with the 
administration of antimalarial medications during service.  

As noted above, there is evidence of current hearing loss and 
tinnitus.  The veteran was treated for malaria during 
service. Thus, the first and second elements are met.  

The question remaining is therefore whether competent medical 
evidence establishes a relationship between in-service 
treatment for malaria and the currently diagnosed hearing 
loss and tinnitus.  

The veteran was accorded a VA audiology examination in 
October 2003.  The examiner noted the veteran's history of 
malaria in service but did not find that this history 
resulted in the veteran's current hearing loss and tinnitus.  

The Board can identify no competent medical evidence of 
record that purports to establish such a relationship.  Only 
the veteran's statements support his contention as to such a 
relationship.  As discussed above, the veteran, as a former 
pharmacists aide, is not competent to offer an opinion as to 
the etiology of his audiological disorders.  Moreover, he has 
furnished or identified no evidence which would indicate that 
such a relationship exists.  See 38 U.S.C.A. § 5107(a) [the 
claimant has the responsibility to support a claim for 
benefits].  

Continuity of symptomatology

Given the veteran's sworn testimony to the effect that his 
hearing has bothered him consistently since service, the 
Board has considered whether or not element (3) may be met on 
the basis of continuity of symptomatology.  However, as noted 
by the June 2003 VA examiner, the veteran has not sought any 
treatment for hearing loss or tinnitus.  Accordingly there 
are no medical records establishing that the veteran suffered 
from hearing loss in the period following service to the 
present day.  

Moreover, in claims for VA benefits filed by the veteran in 
November 1945, August 1949 and June 1967 the veteran did not 
assert that he was suffering from any hearing loss or 
tinnitus.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

Additionally, and significantly in the Board's estimation, in 
a July 1967 statement, the veteran's treating physician, Dr. 
D.K., noted that he had treated the veteran since 1958.  Dr. 
D.K. provided a list of the conditions for which he provided 
treatment.  This list did not include hearing loss, tinnitus 
or any complaint related to the veteran's ears.  There is, 
therefore, no indication in the veteran's claims history or 
in medical treatment records for decades after service, 
including the statement from his physician statement covering 
the period from 1958 to 1967, that he experienced hearing 
loss or tinnitus consistently since service.  Nexus is thus 
not established by continuity of symptomatology.  

Conclusion

The only competent medical nexus opinion of record is against 
the veteran's claim.  Hickson element (3) has not been met, 
and the veteran's claim fails on that basis.    
The benefits sought on appeal are accordingly denied.





	(CONTINUED ON NEXT PAGE)





3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

Pertinent law and regulations

Service connection - PTSD

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Factual Background

Service personnel records dated in November 1945 noted that 
the veteran had participated in combat:  "Participated in 
action against the enemy at Guadalcanal [and] Okinawa."  

In July 2001 the veteran was afforded a VA C&P examination 
designed to determine whether or not the veteran had a 
current diagnosis of PTSD.  The examiner, Dr. H.R., 
determined based upon a review of the veteran's file and an 
examination and interview with the veteran that the veteran 
did not meet the criteria for the diagnosis of PTSD or any 
other mental disorder.  

The evidence of record does not include any other records 
relating to the veteran's mental health.  

Analysis

The veteran essentially contends that he has PTSD stemming 
from combat stressors experienced during active duty in 
during World War II.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2004); Moreau, supra.  

Concerning element (1) currently disability, the evidence of 
record does not include a diagnosis of PTSD or any other 
mental disorder.  The evidence of record does not indicate 
that the veteran is currently seeking or has received 
treatment for PTSD or any other psychiatric symptomatology.  
As such, the competent medical evidence of record pertaining 
to this issue consists solely of the July 2001 VA 
examination.  At the examination, Dr. H.R. carefully reviewed 
the veteran's claims folder and interviewed the veteran.  A 
history of combat participation was reported.  The veteran's 
affect was deemed appropriate and his mood, cognitive 
abilities and communication skills were all found to be 
normal by the examiner.  The veteran denied suicidal 
ideation.  The examiner therefore determined that the 
veteran's examination and records supported a finding of "no 
mental disorder."  Accordingly, there is not of record any 
current diagnosis of PTSD.  

The only evidence of record indicating that the veteran has 
PTSD emanates from the veteran himself.  Although as 
discussed above there is some indication that the veteran may 
have some training in pharmacy and may therefore have some 
medical training beyond that of a layperson, there is no 
indication that the veteran has expertise in mental 
healthcare such as to render him competent to render a 
specific mental health diagnosis.  See Goss, supra.  
Therefore, a statement from the veteran that he suffers from 
PTSD is not sufficient to balance the opinion of Dr. H.R. and 
to therefore establish the existence of a current PTSD 
disability.  

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997) 
Current disability, has not been satisfied.  The claim of 
entitlement to service connection for PTSD fails on this 
basis alone.

For the sake of completeness, the Board will also address the 
two remaining elements.

With respect to element (2), medical nexus, the Board notes 
that in the absence of a current disability it logically 
follows that there can be no medical opinion relating a 
disability to events in service.  Such is the case here.  As 
discussed above, the only competent medical evidence of 
record related to the veteran's psychiatric condition is the 
July 2001 VA examination.  At that time, it was determined 
that the veteran was not suffering from PTSD.  Therefore, no 
nexus opinion was offered.  To the extent that the veteran 
himself maintains that he suffers from PTSD which is related 
to service, also as discussed above, the veteran is not a 
competent source of medical nexus evidence.  See Goss, supra.  
Element (2), medical nexus is also not met.  

Concerning element (3), verification of an in-service 
stressor, the Board notes that it is clear that the veteran 
participated in combat during World War II.  However, s 
discussed above in order to be granted service connection of 
PTSD due to exposure to combat stressors, there must be 
evidence that the veteran is suffering from a current 
disability related to his exposure to those stressors.  Such 
is not of record here.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996) [ a combat veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and in-service events. See also Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).

Accordingly, for the reasons and bases set out above, service 
connection for PTSD cannot be granted.  The benefit sought on 
appeal is denied.  

The new and material evidence claims

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)]. The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in February 2001, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The RO most recently reopened the veteran's claims of 
entitlement to service connection of a visual disability and 
a heart condition and denied both claims on the merits.  
However, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the claimant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim]. The proper issue on appeal is, therefore, 
whether new and material evidence has been received which is 
sufficient to reopen the previously denied claims.

4.  Whether new and material evidence has been received which 
is sufficient to reopen the veteran's previously denied claim 
of entitlement to service connection for visual problems.  

Factual Background

As indicated above, the veteran's service medical records 
have been obtained and associated with his claims folder.  
The records document the veteran's treatment for malaria on 
numerous occasions during service.  None of the  veteran's 
treatment records indicated any finding relating to the 
veteran's eyes at the time of the time of malaria treatment 
or at any time during service.  At the veteran's separation 
examination in November 1945, the veteran's eye test showed 
normal vision.  

In November 1945 the veteran submitted a claim of entitlement 
to service connection of malaria including defective vision.  
In a January 1946 rating decision, the RO denied the 
veteran's claim finding that any defect of the veteran's 
vision was a constitutional or congenital abnormality and was 
therefore non-compensable.  

The evidence added to the veteran's claims folder regarding 
his vision which has been added to his claims folder since 
the January 1946 denial consists solely of the veteran's 
April 2005 sworn testimony before the undersigned, in which 
he essentially contended that he has problems with his vision 
due to his military service.  He stated: "the first thing I 
got out of the service, I had to get glasses."  
See the hearing transcript, page 23.  

Analysis

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a visual condition.  

In the January 1946 rating decision the RO noted that there 
was no evidence of a current disability for which service-
connection may be granted, determining that any defect of the 
veteran's vision was congenital.  It was and is well-settled 
that service connection is not available for congenital 
conditions, such as refractive error.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2004).  Accordingly, service connection was 
denied.  Therefore, there was not of record in January 1946 
evidence of a current disability (as defined in VA 
regulations) or medical nexus evidence.  

Accordingly, in order to re-open the veteran's previously 
denied claim of entitlement to service connection for a 
visual disability there must added to the record evidence of 
a current disability (i.e. an eye problem which is not 
congenital or developmental in nature) and evidence of a 
nexus between a current disability and the veteran's military 
service.  

As indicated above, the only evidence submitted by the 
veteran on this matter is his April 2005 testimony.  See 
Hearing Transcript, page 24.  At that time, he stated that he 
had experienced visual defects in and since service.  This 
evidence is not new in that it is essentially duplicative of 
the veteran's contentions at the time of his original 1945 
claim.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, the testimony is not material as it fails to 
establish that the veteran has been diagnosed with a visual 
disability which is not congenital or developmental.  
Specifically, the veteran has not provided a statement of a 
competent medical professional which states that he has been 
diagnosed with any non congenital visual disability.  The 
Board has carefully reviewed all of the medical records 
submitted by the veteran and notes that while the veteran has 
produced extensive documentation regarding his current care 
and treatment for a back condition and a heart condition, the 
record is pertinently negative for any eye diagnosis.  

In brief, the evidence associated with the veteran's claims 
file since the previous final denial of his claim, which 
consists exclusively of his own statements, is cumulative in 
nature.  As such, this evidence is not new and material and 
does not serve to reopen his claim of entitlement to service 
connection for a visual disability secondary to malaria.

In summary, for reasons expressed immediately above, the 
Board has concluded that new and material evidence which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a visual disability.  The claim is 
therefore not reopened, and the benefits sought on appeal 
remain denied.

5.  Whether new and material evidence has been received which 
is sufficient to reopen the veteran's previously denied claim 
of entitlement to service connection for a heart condition.  

Factual Background

The veteran's service medical records do not indicate that 
the veteran was ever treated for a heart-related complaint 
during service.  

The November 1945 separation examination is pertinently 
negative for any indication of heart disease.  

In June 1967 the veteran filed a claim of entitlement to 
service connection of a heart condition.  A July 1967 
statement from Dr. D.K. is of record.  Dr. D.K. noted that it 
was "possible" that the veteran's heart disease had been 
caused by his malaria.  
In the August 1967 rating decision, the RO determined that 
Dr. K's opinion was speculative and denied the veteran's 
claim.  In essence, the RO found that there was not 
sufficient nexus evidence demonstrating that the veteran's 
heart disease was related to in-service malaria.  

Evidence added to the record since the August 1967 rating 
decision will be discussed below. 

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a heart condition.  

The unappealed August 1967 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  As explained 
above, the veteran's claim for service connection may be 
reopened if new and material evidence has been added to the 
file.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).  

As discussed in the factual background section above, it has 
previously been established that the veteran currently has a 
heart disability; specifically, there is the July 1967 
medical report indicating "arteriosclerotic heart disease."  
However, at the time of the 1967 claim, two elements were 
lacking: in-service disease or injury and medical nexus.  

The additional evidence received since the August 1967 RO 
decision consists of medical treatment records dated from 
March 1988 through March 2001, several written statements 
from the veteran, a July 2001 VA opinion and the veteran's 
April 2005 testimony.  There has not been added to the record 
any additional evidence which demonstrates or even suggests 
that heart disease was present during service or within the 
one year presumptive period after service. 

Recent medical treatment records continue to reflect that a 
heart disability is currently manifested.  Such evidence, 
although new, is not material.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

The veteran continues to contend that his heart condition is 
related to service. 
Such statements are essentially repetitive of statements he 
previously made.  As such, these statements are not new.  See 
Reid, supra.    

The only competent medical evidence added to the record since 
August 1967 which bears directly on the matter at hand, the 
relationship if any between the veteran's service-connected 
malaria and his heart condition is the July 2001 VA medical 
opinion.  That opinion, however, is adverse to the veteran's 
position.  Specifically, the doctor determined that the 
veteran's heart condition was not as least as likely as not 
related to malaria.  The doctor asserted that his findings 
were based on a review of the veteran's claims folder.  
Therefore, this evidence is not new and material.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to the appellant is not new and material].

In short, for reasons explained above the veteran has not 
submitted competent medical evidence which serves to show 
that he has a current heart condition that is related to his 
military service malaria.  The evidence which he has 
submitted is not so significant that it must be considered in 
order to fairly decide the merits of the claim, and it is 
thus not material.  See 38 C.F.R. § 3.156 (2001).

Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
heart disability is unsuccessful.  The claim is not reopened 
and the benefit sought on appeal remains denied.

Additional comments

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claims.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Finally, the Board has no reason whatsoever to doubt the 
veteran's sincerity.  
The claims have been denied for reasons stated above, in 
essence because of a lack of competent medical evidence in 
support.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.  

The request to reopen the veteran's previously denied claim 
of entitlement to service connection for bilateral defective 
vision is denied.  

The request to reopen the veteran's previously denied claim 
of entitlement to service connection for a heart condition is 
denied.  

REMAND

The veteran is seeking entitlement to service connection for 
a low back condition, which he claims is secondary to his 
service-connected malaria.  For the reasons explained 
immediately below, the Board has determined that a remand is 
in order.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's medical records indicate a diagnosis of 
degenerative arthritis of the facet joints of the lumbar 
spine.  Wallin element (1) has been met.  As discussed above, 
the veteran's malaria has been granted service connection.  
Therefore Wallin element (2), evidence of a service-connected 
disability, has been satisfied.

With respect to element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, there must be evidence 
that the disability claimed is proximately due to or the 
result of the veteran's service connected disability.  Such 
evidence is lacking.  

The veteran has not submitted medical nexus information 
concerning a relationship between his current disability and 
his prior treatment of malaria.  While the veteran has been 
accorded several VA compensation and pension examination and 
opinions none have dealt with the issue of whether or not the 
veteran's back disability has developed secondary to the 
veteran's history of malaria.  Therefore, the Board finds 
that a medical nexus opinion is necessary prior to reaching a 
decision in the veteran's case.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002). [where there is evidence of 
record satisfying the first two requirements for service 
connection, but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion].

The Board notes that the veteran both in sworn testimony and 
in written statements submitted to the Board has contended, 
in the alternative, that his current back condition was 
incurred due to an accident during service.  Although the RO 
has discussed these contentions in its February 2003 SOC, 
that aspect of the claim was not adjudicated.  In any event, 
the medical nexus opinion should also address that 
contention.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran's 
VA claims folder to be reviewed by a 
health care professional.  The reviewer 
should review the veteran's VA claims 
folder and provide an opinion as to 
whether the veteran's back disability is 
as likely as not related to residuals of 
malaria or of the claimed in-service 
accident.  If the reviewer deems it to be 
necessary, the veteran should undergo a 
physical examination and/or diagnostic 
testing.  The reviewer's report should be 
associated with the veteran's VA claims 
folder.

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim of 
entitlement to service connection for a 
low back disability on a secondary basis.  
If the claim remains denied, VBA should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be allowed an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________

	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


